NUMBER 13-20-00395-CV

                             COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


                IN RE CASTINE MCILHARGEY AND JODY
              MCINTYRE, INDIVIDUALLY AND DERIVATIVELY
                ON BEHALF OF A+ PRO RECOVERY, LLC


                       On Petition for Writ of Mandamus.


                                       ORDER

             Before Justices Benavides, Hinojosa, and Tijerina
                             Order Per Curiam

      Relators Castine McIlhargey and Jody McIntyre, individually and derivatively on

behalf of A+ Pro Recovery, LLC filed a petition for writ of mandamus and an opposed

emergency motion to stay trial court proceedings in the above referenced cause on

September 16, 2020. The relators contend that the trial court has abused its discretion by

failing to rule on their motion to compel arbitration and by proceeding to litigate the

underlying dispute.
       The Court, having examined and fully considered the opposed emergency motion,

is of the opinion that it should be granted. Accordingly, we GRANT the opposed

emergency motion and ORDER all trial court proceedings to be STAYED pending further

order of this Court. See TEX. R. APP. P. 52.10.

       The Court requests that the real parties in interest, Jason Rios, South Padre

Towing and Recovery, LLC, Eduardo Pena, Joanna Pena, and Erik M. Hager, or any

others whose interest would be directly affected by the relief sought, file a response to

the petition for writ of mandamus on or before the expiration of seven days from the date

of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                      PER CURIAM

Delivered and filed the
17th day of September, 2020.




                                                  2